              Case 4:18-cv-00355-JM Document 17 Filed 12/13/18 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     WESTERN DIVISION

QUENTON HARMON, individually and
on behalf of others similarly situated                                                    PLAINTIFF

V.                                               4:18CV00355 JM

RILEY HAYS ROOFING AND
CONSTRUCTION LLC, and
RILEY HAYS                                                                                DEFENDANTS

                                                     ORDER

         Pending is the Plaintiff’s Motion for Conditional Class Certification, For Disclosure of

Contact Information, and to Send Notices. (ECF No. 8). The Defendants have responded, and the

Plaintiff has filed a reply. For the reasons set forth below, the Motion is denied.

         Plaintiff Quenton Harmon was employed by Riley Hays Roofing and Construction LLC

(“Riley Hays Roofing”) and Separate Defendant Riley Hays 1 between August 2017 and June

2018 as a construction worker. Plaintiff claims that his hours varied but he regularly worked

more than 40 hours per week for which he was not properly compensated. Plaintiff brings this

action on behalf of himself and all hourly construction workers employed by Defendants to

recover overtime wages and other damages pursuant to the Fair Labor Standards Act (AFLSA@).

Plaintiff seeks conditional certification of the collective action, disclosure of contact information

for putative class members, and leave to send a notice to all others similarly situated giving them

the option to opt in to the case.

         I.       Certification

         In determining whether this case is appropriate for a court-authorized opt-in notice, the


1 Plaintiff alleges that Riley Hays “controls or has the right to control the day-to-day operations of Defendant Riley
Hays Roofing such that he is liable to Plaintiff as an employer under the FLSA.” (Complaint, ECF No. 1 at ¶17).

                                                          1
           Case 4:18-cv-00355-JM Document 17 Filed 12/13/18 Page 2 of 4



Plaintiff must establish that he is Asimilarly situated@ to putative class members for purposes of '

216(b). This Court has adopted a two-step approach to make this determination:

       The first determination is made at the so-called Anotice stage.@ At the notice stage, the
       district court makes a decision,- usually based only on the pleadings and any affidavits
       which have been submitted - whether notice of the action should be given to potential
       class members.

       Because the Court has minimal evidence, this determination is made using a fairly lenient
       standard, and typically results in Aconditional certification@ of a representative class. If the
       district court Aconditionally certifies@ the class, putative class members are given notice
       and the opportunity to Aopt-in.@ The actions proceed as a representative action throughout
       discovery.

       The second determination is typically precipitated by a motion for “decertification” by
       the defendant usually filed after discovery is largely complete and the matter is ready for
       trial.

Collins v. Barney=s Barn, Inc., No. 4:12CV00685 SWW, 2013 WL 1668984, *2 (E.D. Ark.

April, 17, 2013) (quoting Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995)).

       The plaintiff bears the burden of proof at the initial stage, and “can meet this burden by

making a modest factual showing sufficient to demonstrate that they and potential plaintiffs

together were victims of a common policy or plan that violated the law.” Collins, 2013 WL at *2

(internal citations omitted). “Plaintiffs can satisfy their burden by presenting detailed allegations

supported by affidavits, but they ‘may not meet this burden through unsupported assertions of

additional plaintiffs and widespread FLSA violations.’” Butcher v. Delta Mem. Hosp., No.

5:12CV000241 (SWW), 2013 WL 1668998 at *2 (E.D. Ark. Apr. 17, 2013) (quoting Littlefield

v. Dealer Warranty Servs., LLC, 679 F. Supp. 2d 1014, 1017 (E.D. Mo. 2010)); see also

Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 945 (W.D. Ark. 2003) (“unsupported

assertions of widespread violations are not sufficient to meet Plaintiff’s burden”) (citing Haynes

v. Singer Co., Inc., 696 F.2d 884, 887 (11th Cir. 1983)).



                                                  2
            Case 4:18-cv-00355-JM Document 17 Filed 12/13/18 Page 3 of 4



        The Court also requires that named plaintiffs make a preliminary factual showing that

similarly-situated putative plaintiffs actually exist. “Without such a requirement, it is doubtful

that § 216(b) would further the interests of judicial economy, and it would undoubtedly present a

ready opportunity for abuse.” Butcher, 2013 WL 1668984 at *2 (quoting White v. Osmose, Inc.,

204 F.Supp.2d 1309, 1314 (M.D. Ala. 2002)).

        Finally, the Court joins other courts in this district which require a showing that other

similarly situated individuals desire to opt in to the plaintiff’s case.2

        Although plaintiff’s burden at this stage is not onerous . . . it is not invisible. Evidence of
        other employees who are willing to join the litigation is necessary to ensure that the
        mechanism for a collective action is being used appropriately to promote judicial
        efficiency, rather than used as a tool to burden a defendant and create settlement pressure.
        While this may not be required in every case, when a case has only one named Plaintiff,
        vague allegations, and a general affidavit regarding other potential class members, such
        as this one, more is required. Otherwise certification would simply be a rubber-stamp
        procedure with no real burden on the moving party.

Magsby v. Caruso Trucking, Ltd., No. 4:17CV00086 BRW, 2017 WL 6945582, at *1 (E.D. Ark.

May 31, 2017) (internal quotations omitted).

        Based upon the record, the Court finds that collective action certification is not

appropriate at this time. In support of his motion, Plaintiff has filed one declaration. (ECF No. 8-

7). In his own single declaration, Plaintiff lists the job duties of a construction worker and asserts

that . . . “I believe that there would be others that would want to join this lawsuit if notice were

sent to them and they were made aware of their right to claim lawful wages.” Id. ¶ 16. Plaintiff’s

affidavit is insufficient to prove that similarly situated plaintiffs exist and want to opt in to his

lawsuit.




2 The Court has reconsidered the position stated in Nixon v. ES Oilfield Servs. L.P., 2015 WL 11108883, at p. 2
(E.D. Ark. Jan. 6, 2015).


                                                         3
  Case 4:18-cv-00355-JM Document 17 Filed 12/13/18 Page 4 of 4



For these reasons, Plaintiff’s motion (ECF No. 8) is DENIED without prejudice.

IT IS SO ORDERED this 13th day of December 2018.



                                                  ____________________________
                                                  James M. Moody Jr.
                                                  United States District Judge




                                       4
